DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Reasons for Allowance 
Claims 1-13, 15, 17-29 and 31 renumber 1-28 allowed.
The following is an examiner’s statement of reasons for allowance: During the interview held on 06/04/2021, Applicant and examiner agreed to proposed amendments to amend claims 15 and 31 from “operable to” to “configured to” to avoid the optional language of “operable.” Furthermore, amendments to the specification was also suggested to applicant to add trademark to Wi-Fi, Wimax, MuLTEfire and the like found in para. 6, 23-24, 27-30, 78, 103-104 and 128 of the instant specification to place the application in condition of allowance.   Furthermore after an updated Search, Gaal and Park or any other prior art fails to disclose the new amended subject matter of the claims, namely “wherein the new table defines a plurality of new combinations of one or more of the plurality of defined sets of resource blocks that correspond to the plurality of interlaces, respectively, wherein the new table is to be used to interpret one or more subsequent indications of one or more allocated sets of resource blocks for one or more subsequent uplink grants.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview by Chad Bevins on 06/04/2021.
The current amendments of the Claims to read as follows:
15. (Currently Amended) A network node for a wireless communication network, comprising: a processor; and memory storing instructions executable by the processor whereby the network node is configured to: signal, to a wireless device, an indication of one or more allocated sets of resource blocks that are allocated to the wireless device by an uplink grant for transmission on an uplink carrier in an unlicensed frequency spectrum wherein the one or more allocated sets of resource blocks are a particular combination from among a plurality of combinations of one or more of a plurality of defined sets of resource blocks that correspond to a plurality of interlaces, respectively, that each spread out across an entire bandwidth of the uplink carrier as defined by a default table stored in the wireless device; and signal, to the wireless device, via Radio Resource Control signaling, a new table to replace the default table, wherein the new table defines a plurality of new combinations of one or more of the plurality of defined sets of resource blocks that correspond to the plurality of interlaces, respectively, wherein the new table is to be used to interpret one or more subsequent 
31. (Currently Amended) A wireless device for a wireless communication network, comprising: a processor; and memory storing instructions executable by the processor whereby the wireless device is configured to: receive, from a network node, an indication of one or more allocated sets of resource blocks that are allocated to the wireless device by an uplink grant for transmission on an uplink carrier in an unlicensed frequency spectrum, wherein the one or more allocated sets of resource blocks are a particular combination from among a plurality of combinations of one or more of a plurality of defined sets of resource blocks that correspond to a plurality of interlaces, respectively, that each spread out across an entire bandwidth of the uplink carrier as defined by a default table stored in the wireless device; receive, from the network node, via Radio Resource Control signaling, a new table to replace the default table at the wireless device, wherein the new table defines a plurality of new combinations of one or more of the plurality of defined sets of resource blocks that correspond to the plurality of interlaces, respectively, wherein the new table is to be used to interpret one or more subsequent indications of one or more allocated sets of resource blocks for one or more subsequent uplink grants; and perform uplink transmission on the uplink carrier in accordance with the indication of the one or more allocated sets of resource blocks.



The current amendments of the specification to read as follows:
[0006] Wi-Fi™, LAA, and standalone LTE-U may operate in multi-carrier mode 5with simultaneous transmission across multiple unlicensed channels in the 5 GHz band. Wi-Fi™ follows a hierarchical multi-carrier LBT scheme across multiple carriers which are selected using specific channel bonding rules.
[0023] Figure 5 illustrates an example of LBT in Wi-Fi™. More particularly, Figure 5 is a general illustration of the LBT mechanism on a single unlicensed channel. 
[0024] First, consider the single-channel LBT case. After a Wi-Fi™ station A transmits a data frame to a station B, station B shall transmit the ACK frame back to station A with a delay of 16 ps. Such an ACK frame is transmitted by station B without performing a LBT operation. To prevent another station interfering with such an ACK frame transmission, a station shall defer for a duration of 34 ps (referred to as Distributed Inter-Frame Space (DIFS)) after the channel is observed to be occupied before assessing again whether the channel is occupied.
[0027] For multi-carrier operation, Wi-Fi™ follows a hierarchical channel bonding scheme to determine its transmission bandwidth for a frame, which could be 20 MHz, 40 MHz, 80 MHz, or 160 MHz for example. In the 5 GHz band, wider Wi-Fi™ channel widths of 40 MHz, 80 MHz, 160 MHz, or 80+80 MHz are 20formed by combining 20 MHz sub-channels in a non-overlapping manner. A predetermined primary channel performs the Contention Window (CW) -based random access procedure after a defer period if necessary, and then counts down the random number generated. The secondary channels only perform a quick CCA check for a Point Coordination Function (PCF) Inter-Frame Spacing 25(PIFS) duration (generally 25 ps) before the potential start of Wi-Fi™ primary channel is always included in all transmissions, i.e. 30transmission on secondary channels alone is not allowed.
[0028] Up to now, the spectrum used by LTE is dedicated to LTE. This has the advantage that an LTE system does not need to care about coexistence with other non-3GPP radio access technologies in the same spectrum and spectrum 5efficiency can be maximized. However, the spectrum allocated to LTE is limited, which cannot meet the ever increasing demand for larger throughput from applications/services. Therefore, 3GPP Rel-13 extends LTE to exploit unlicensed spectrum in addition to licensed spectrum. In addition, standalone LTE-U is under development by the MuLTEfire™ Alliance, where LTE operates 10solely in unlicensed spectrum.
[0029] Figure 6 illustrates an example of a CA-capable UE configured with one LAA SCeII. With LAA to unlicensed spectrum, as shown in Figure 6, a UE is connected to a PCell in the licensed band and one or more SCells in the unlicensed band. A SCeII in unlicensed spectrum is denoted herein as an LAA 15SCeII. The LAA SCeII may operate in DL-only mode or operate with both UL and DL traffic. Furthermore, the LTE nodes may operate in standalone mode in license-exempt channels without assistance from a licensed cell. Unlicensed spectrum can, by definition, be simultaneously used by multiple different technologies. Therefore, LAA and standalone LTE-U as described above need 20to consider coexistence with other systems such as IEEE 802.11 (Wi-Fi™). 
Wi-Fi™ system, transmission on the SCeII shall conform to LBT protocols in order to avoid collisions and causing severe interference to ongoing transmissions. This includes both performing LBT before commencing transmissions and limiting the maximum duration of a single 25transmission burst. The maximum transmission burst duration is specified by country and region specific regulations, for example, 4 ms in Japan and 13 ms according to EN 301.893. 
[0078] Figure 5 illustrates an example of Listen-Before-Talk (LBT) in Wi-Fi™
[0104] Although Figure 8 illustrates a particular arrangement of the wireless communications network 10, the present disclosure contemplates that the 25various embodiments described herein may be applied to a variety of networks having any suitable configuration. For example, the wireless communications network 10 may include any suitable number of UEs 12 and network nodes 14, as well as any additional elements suitable to support communication between UEs or between a UE and another communication device (such as a landline 30telephone). Furthermore, although certain embodiments may be described as implemented in a Long Term Evolution (LTE) network, the embodiments may be WO 2017/199219PCT/IB2017/05297230implemented in any appropriate type of telecommunication system supporting any suitable communication standards (including Fifth Generation (5G) standards) and using any suitable components, and are applicable to any Radio Access Technology (RAT) or multi-RAT systems in which a UE receives and/or 5transmits signals (e.g., data). For example, the various embodiments described herein may be applicable to LTE, LTE-Advanced, 5G, Universal Mobile Telecommunications System (UMTS), High Speed Packet Access (HSPA), Global System for Mobile Communications (GSM), Code Division Multiple Access 2000 WiMax™, Ultra Mobile 10Broadband (UMB), Wi-Fi, another suitable RAT, or any suitable combination of one or more RATs. Although certain embodiments may be described in the context of wireless transmissions in the downlink (DL), the present disclosure contemplates that the various embodiments are equally applicable in the UL. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608.  The examiner can normally be reached on M-T 9:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        
/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463